Exhibit 99.1 FORM 51-102F3 MATERIAL CHANGE REPORT 1. Name and Address of Company Cardiome Pharma Corp. 6190 Agronomy Rd, 6th Floor Vancouver, BC V6T 1Z3 2. Date of Material Change November 26, 2007 3. News Release November 26, 2007 - Vancouver, Canada 4. Summary of Material Change Cardiome Pharma Corp. today announced updated guidance for expected interim results from its Phase 2b clinical trial for vernakalant (oral).Cardiome had originally intended to complete and disclose the interim analysis in the fourth quarter of 2007.The Company has decided to complete and disclose the interim analysis in March 2008, with the final study results to be presented in mid-2008. 5. Full Description of Material Change See attached press release 6. Reliance on Subsection 7.1(2) or (3) of National Instrument 51-102 Not Applicable. 7. Omitted Information Not Applicable. 8. Executive Officer Name:Curtis Sikorsky Title:Chief Financial Officer Phone No.:604-677-6905 9. Date of Report November 26, 2007 Per:“Curtis Sikorsky” Curtis Sikorsky, Chief Financial Officer
